Name: Commission Regulation (EEC) No 1249/76 of 26 May 1976 amending Regulation (EEC) No 1203/73 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 139/44 Official Journal of the European Communities 27. 5 . 76 COMMISSION REGULATION (EEC) No 1249/76 of 26 May 1976 amending Regulation (EEC) No 1203/73 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables HAS ADOPTED THIS REGULATION : Article 1 The Annexes to Regulation (EEC) No 1203/73 are hereby amended as follows : The following table is added to Annex II, 'Tomatoes' : 'Variety' conversion factor Variety Conversion factor Round or ribbed tomatoes 1 Long tomatoes :  San Marzano 1-2  Other varieties 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ( ! ), as last amended by Regulation (EEC) No 795/76 (2 ), and in particular Article 16 (4) thereof, Whereas Commission Regulation (EEC) No 1^03/73 of 4 May 1 973 (3 ), as last amended by Regulation (EEC) No 2571 /75 (4), fixed the conversion factors to be applied to the buying-in prices for fruit and vegeta ­ bles ; Whereas the trend of tomato prices shows a difference in the level of prices for long tomatoes of the San Marzano variety and for other tomatoes ; whereas a specific conversion factor for this variety should there ­ fore be fixed to be applied to the buying-in price for tomatoes ; Whereas, pursuant to the second paragraph of Article 16 (4) of Regulation (EEC) No 1035/72, conversion factors are also applied to the buying-in price for products of Quality Class I where no Class II is provided for, so that intervention is carried out under conditions comparable to those for other products ; whereas, since there is no Class II for table grapes, a conversion factor should be fixed to be applied to the buying-in price for products of Class I ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, In Annex VI , 'Table grapes , under "Quality Class" conversion factor', the factor ' 1-0 ' to be applied to Quality Class I is replaced by '0-65'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply to each of the products specified in Article 1 with effect from the day on which the 1976/77 marketing year begins . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 May 1976 . For the Commission P.J. LARDINOIS Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p . 1 . ( 2 ) OJ No L 93, 8 . 4 . 1976, p . 6 . ( J ) OJ No L 123 , 10 . 5 . 1973 , p . 1 . ( 4 ) OJ No L 262, 10 . 10 . 1975, p . 22 .